DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 02/08/2021 have been fully considered but they are not persuasive. 
Applicant argue that Bloch does not teach or suggest “generate a progress bar indicating a list of segments of the first content that follows the first progression point”. The examiner respectfully disagrees. Bloch clearly discloses generate a progress bar indicating a list of segments of the first content that follows the first progression point (see included but are not limited; see fig.1 and 4; page.2, ¶0030-¶0031, ¶0038; in [0030] discloses in FIG. 1, the example index 155 includes topics for "Sports Highlights" and "News Highlights." The "Sports Highlights" topic is expanded, showing "Golf" and "Baseball," which are further expanded as shown. The user can select audio/video segments for immediate playback or for adding to the watch-list 130 using the index 155. For example, the video library 150 can contain all of the shots made by each player in a golf tournament. Using the index 155, the user can select which particular shots, holes, players, etc. to add to the watch-list 130 for viewing; and additionally, [0031] discloses the video library 150 and/or index 155 displayed to the user by the video player 100 includes only a portion of the available segments in the library 150 and/or topics in the index 155, respectively. The factors can include attributes associated with the user… videos previously watched; and further in [0038] discloses the watch-list 130, video library 150, and/or user interface elements can be fully or partially visible at all times on one or both of the live video layer 200 and the video display area 110… For example, one interface element can present a current score and other notable information for a sporting event being played on the live video layer 200. This interface element can remain visible to the user even when watching prerecorded video segments in the video display area 110. The video player 100 can also include a dynamic progress bar that shows the duration of a prerecorded segment and the time that the segment was originally recorded). 

Claims Status
                 Claims 2-21 are currently pending in the application.
                 Claims 1 and 22-51 have been cancelled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3,6-8, 12-13 and 16-18 are rejected under 35 U.S.C. 103 as being un patentable over US 2008/0127275 A1 to Tang et al in view of US 2015/0181301 A1 to Bloch et al.
As to Claims 2 and 12, Tang discloses a method/system for identifying segments of previously accessed content, the method/system comprising: input/output interface circuitry configured to receive a user input; and control circuitry (see page.1, ¶0007; (US Pat. No 6694352; see fig.1 and 6; col.10,ll.54-col.11, ll.2) ) configured to:  accessing with control circuitry, first content with user equipment (see fig.1,el.130; page.2,¶0030,¶0037); while the second content is being accessed, monitoring metadata associated with the first content for a plurality of events that are associated with respective timestamps that follow the first progression point; in response to detecting an event of the plurality of events in the first content, storing information identifying the event in a list of segments of the first content that follow the first progression point(see fig.1,el.140; page.2,¶0030-¶0031,¶0038-¶0039); receiving at the control circuitry, a user selection of a first of the segments in the list of the first content; retrieving timestamps of the first segment that represent a start time and an end time of the first event in the first content; page.2,¶0032,¶0044-¶0046).
Tang does not explicitly discloses instructing the user equipment to access second content instead of the first content wherein the second content is accessed at a first progression point in the first content; generating with control circuitry for display on the user equipment, a simultaneous display of the second content and a progress bar indicating the list of segments of the first content that follow the first progression point.
Bloch discloses instructing the user equipment to access second content instead of the first content wherein the second content is accessed at a first progression point in the first content (see fig.4; page.5, ¶0044; discloses if a selection of a prerecorded video segment is received from the user (STEP 404), the video player presents the segment partially or fully overlaid on the live video (STEP 406). If an event of interest in the live video occurs during playback of the prerecorded video segment (STEP 408), the user is notified of the occurrence (STEP 410). Otherwise, playback of the segment continues until completion); generating with control circuitry for display on the user equipment, a simultaneous display of the second content and a progress bar indicating the list of segments of the first content that follow the first progression point (see included but are not limited; see fig.1, page.2, ¶0030-¶0031, ¶0038; in [0030] discloses in FIG. 1, the example index 155 includes topics for "Sports Highlights" and "News Highlights." The "Sports Highlights" topic is expanded, showing "Golf" and "Baseball," which are further expanded as shown. The user can select audio/video segments for immediate playback or for adding to the watch-list 130 using the index 155. For example, the video library 150 can contain all of the shots made by each player in a golf tournament. Using the index 155, the user can select which particular shots, holes, players, etc. to add to the watch-list 130 for viewing; and additionally, [0031] discloses the video library 150 and/or index 155 displayed to the user by the video player 100 includes only a portion of the available segments in the library 150 and/or topics in the index 155, respectively. The factors can include attributes associated with the user… videos previously watched; and further in [0038] discloses the watch-list 130, video library 150, and/or user interface elements can be fully or partially visible at all times on one or both of the live video layer 200 and the video display area 110… For example, one interface element can present a current score and other notable information for a sporting event being played on the live video layer 200. This interface element can remain visible to the user even when watching prerecorded video segments in the video display area 110. The video player 100 can also include a dynamic progress bar that shows the duration of a prerecorded segment and the time that the segment was originally recorded).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tang with the teaching as taught 
As to Claims 3 and 13, Tang further discloses aggregating feedback for the first content to identify interesting segments of the first content; highlighting the identified interesting segments of the first content in the simultaneous display; and presenting in the display for the highlighted identified interesting segments of the first content additional interaction options (page.2,¶0031,¶0045).
As to Claims 6 and 16, Tang further discloses while the second content is being accessed, monitoring metadata associated with the first content for a plurality of events that are associated with respective timestamps that follow the first progression point (page.2,¶0030,¶0039).
As to Claims 7 and 17, Tang further discloses in response to a selection of the first segment of the first content, generating for display in the second content, a picture-in-picture display of the first content at a time corresponding to a timestamp for the selected first segment, a display of the list of segments for the first content that follow the timestamp for the selected segment, and a display of a second list of segments for the second content that follows a timestamp associated with the selection of the first segment(page.2,¶0031,¶0045).
As to Claims 8 and 18, Tang further discloses storing links to additional content related to the respective segments of the first content in the list (page.2, ¶0031).

Claims 4-5, 9, 11, 14-15, 19 and 21 are rejected under 35 U.S.C. 103 as being un patentable over US 2008/0127275 A1 to Tang et al in view of US 2015/0181301 A1 to Bloch et al, and further in view of US 2014/0282745 A1 to Chipman et al.
As to Claims 4 and 14, Tang and Bloch do not explicitly discloses comparing each segment in the list of segments to a user profile; and visually distinguishing a given segment of the first content in the list in response to determining that the given segment matches the user profile.
Chipman discloses comparing each segment in the list of segments to a user profile; and visually distinguishing a given segment of the first content in the list in response to determining that the given segment matches the user profile (see fig.4C and 4D; page.6, ¶0047).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tang and Bloch with the teaching as taught by Chipman in order to provide a higher priority media and/or clips to a different user’s based on user preference.
As to Claims 5 and 15, Chipman further discloses determining with control circuitry a type of each of the respective events based on metadata for the respective event; comparing with control circuitry the event type with a user profile; and selecting an event having a respective event type matching the user profile for inclusion in the list (see fig.4C and 4D; page.6, ¶0047).
As to Claims 9 and 19, Chipman further discloses wherein the action related to the selected first segment comprises at least one of: recording the first segment, adding the selected segment to a watch list, sharing the first segment on a social network, page.6, ¶0050).
As to Claims 11 and 21, Chipman further discloses wherein the image is identified by: searching an image database for images associated with the second content; analyzing with control circuitry information about each of the respective images; determining a popularity of the respective images based on the information about each of the respective images; and selecting an image of the respective images having a highest popularity (page.5, ¶0044).

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being un patentable over US 2008/0127275 A1 to Tang et al in view of US 2015/0181301 A1 to Bloch et al, and further in view of US 2013/0166639 A1 to Shaffer et al.
As to Claims 10 and 20, Tang and Bloch do not explicitly discloses  identifying, using control circuitry, an image associated with the second content; when the second content has concluded: presenting to the user the image associated with the second content; and presenting textual commentary associated with the image; receiving, with the control circuitry, a selection by the user of an option to post the image and the textual commentary associated with the image; and transmitting from the control circuitry to a social network a communication that includes the image and the textual commentary in response to receiving the selection.
Shaffer discloses identifying, using control circuitry, an image associated with the second content; when the second content has concluded: presenting to the user the see fig.3A-3B; page.5,¶0039-¶0041,¶0050).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tang and Bloch with the teaching as taught by Shaffer in order to allow a user can discuss to the friend(s) by sharing the posted message via social media network.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2016/0182924 A1 to Todd- video display systems and methods includes a media processing unit configured to receive content including from a plurality of content source devices providing such content and configured to output a blended video signal receivable by a display device.
US 7458093 B2 Dukes et al- a system and method for presenting fantasy sports content with the broadcast content.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MULUGETA A MENGESHA whose telephone number is (571)270-5607.  The examiner can normally be reached on Monday-Friday 9:00AM-5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 


MULUGETA A. MENGESHA
Primary Examiner
Art Unit 2424



/Mulugeta Mengesha/Primary Examiner, Art Unit 2424